Flagship Homes, LTD. d/b/a s




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 15, 2014

                                       No. 04-14-00568-CV

                           Julian CALDERAS, Jr. and Erica Calderas,
                                        Appellants

                                                 v.

                       FLAGSHIP HOMES, LTD. d/b/a Prestige Homes,
                                    Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-04330
                         Honorable Martha B. Tanner, Judge Presiding


                                          ORDER
       The reporter’s record in this accelerated appeal was originally due July 8, 2014. This
appeal, originally filed in this court, was transferred by the Texas Supreme Court to the First
Court of Appeals in Houston, Texas. On August 8, 2014, the Texas Supreme Court transferred
the appeal back to this court. The reporter’s record remains unfiled.

        Ms. Yvonne O’Bar is the court reporter responsible for preparing, certifying, and filing
the reporter’s record in this appeal. Ms. O’Bar is hereby ORDERED to file the record in this
court no later than August 25, 2014. See TEX. R. APP. P. 37.3(a)(1). If the record is not received
by such date, a show cause order shall issue directing Ms. O’Bar to appear on a day certain and
show cause why she should not be held in contempt for failing to file the record. The clerk of
this court shall cause a copy of this order to be served on Ms. O’Bar by certified mail, return
receipt requested, and by regular United States mail.

       Because the trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed, the clerk of this court shall also cause a copy of this order to be
served upon the trial court. See TEX. R. APP. P. 35.3(c).



                                                      _________________________________
                                                      Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court